DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willey et al. (US 2011/0284386) in view of Zhou et al. (US 2016/0102416).
Regarding claim 1, Willey discloses a method of through silicon via filling using a copper electrolyte (title = a method of electroplating copper onto a surface of a wafer), the method comprising:
Receiving a wafer [0015] having a plurality of recessed features (abstract) and a cobalt or ruthenium seed layer [0066] (= receiving a wafer having a plurality of features and a non-copper liner layer at the surface of the wafer); and 
Contacting the wafer with an electroplating solution (abstract, [0010]) (= contacting the surface of the wafer with electroplating solution), wherein the electroplating solution comprises:
	Copper ions at a concentration of at least about 10 g/L [0021] (= copper ions at a concentration in the electroplating solution between about 0.2 g/L and about 10 g/L, the range of Willey and the claimed range overlap therefore a prima facie case of obviousness exists); 
An accelerator additive [0024], [0045];

And bromide ions [0024], [0103]; and
Electroplating copper (111) onto the cobalt or ruthenium seed layer (107) to fill the plurality of features with copper (Figure 1B). 
Willey is silent in regards to the pH of the electroplating solution therefore in order to practice the invention of Willey, one of ordinary skill in the art would necessarily look to the art for workable pH values for a copper electroplating solution and arrive at a reference such as Zhou. Zhou discloses a workable pH range of 0.2 to 2 [0011] which overlaps the claimed range therefore a prima facie case of obviousness exists. 
Regarding claim 2, Willey discloses a leveler additive [0024].
Regarding claim 3, Willey discloses a concentration of bromide including 30 ppm [0103].  Zhou additionally discloses a bromide concentration of 150-400 ppm [0098]. The ranges of Willey and Zhou overlap the claimed range therefore a prima facie case of obviousness exists. 
Regarding claim 4, Willey discloses the seed layer comprising cobalt or ruthenium [0066].
Regarding claim 5, Willey discloses sulfuric acid in an amount of greater than 1 g/L [0023].  The range of Willey and the claimed range overlap therefore a prima facie case of obviousness exists.  
Regarding claim 6, Willey discloses chloride ions in the amount of 5-300 ppm [0094] which overlaps the claimed range therefore a prima facie case of obviousness exists. 
Regarding claim 7, Zhou discloses the method comprising inducing a cathodic overpotential [0010].  Neither Willey nor Zhou indicate dissolution of the seed layer.  The claimed 
Regarding claim 8, Willey and Zhou disclose the claimed invention as applied above.  Zhou discloses a copper concentration of 4-10 g/L which overlaps the claimed range (abstract).  
Regarding claim 9, Willey discloses a concentration of suppressor including 5-1000 ppm [0096] which overlaps with the claimed range. 
Regarding claim 10, Willey discloses a concentration of accelerator including 1-200 ppm [0095] which overlaps with the claimed range. 
Regarding claim 11, Willey discloses chloride ions in the amount of 5-300 ppm [0094] which overlaps the claimed range therefore a prima facie case of obviousness exists. Willey discloses sulfuric acid in an amount of greater than 1 g/L [0023].  The range of Willey and the claimed range overlap therefore a prima facie case of obviousness exists.  
Regarding claim 12, Willey discloses the inclusion of bromide and chloride ions [0024].  The designation of the ions as a complexing agent does not further limit the claimed method. 
Regarding claim 13, Willey discloses the method wherein the plurality of features are filled with copper and substantially void-free (abstract). 
Regarding claim 14, Zhou discloses a copper concentration of 4-10 g/L which overlaps the claimed range (abstract).  
Regarding claim 15, Willey discloses the use of a Hg/HgSO4 electrode and wherein a constant potential is applied [0017], [0126].  Willey discloses potentials such as -200 mV (Table 2) and -325 mV [0162]. Willey also discloses controlling the potential within a range for a given DSI additive [0017], [0052] therefore adjustments to the potential range would be an obvious 
Regarding claim 16, Willey discloses wherein the substrate is biased within 1 second of contact [0019], [0106] with an open circuit potential (Tables 2-3), [0052].  
Regarding claim 17, Willey discloses pulsing the potential upon contact with potential control (= potentiodynamically) being increased continuously, step-function or pulsed [0017], [0108].  
Regarding claim 18, Willey discloses an initial control of potential and then a subsequent sequence.  Willey discloses ramping the potential [0017], [0108] (Tables 2-3). 
Regarding claim 19, Willey discloses the seed layer including cobalt or ruthenium or other non-copper materials [0066]. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willey et al. (US 2011/0284386), in view of Zhou et al. (US 2016/0102416) and in further view of Wijekoon et al. (US 2007/0099422).
Regarding claim 20, Willey and Zhou disclose the claimed invention as applied above.  The combination does not disclose prior to contacting the surface, treating the wafer with a forming gas anneal or plasma. 
In the same or similar field of filling copper, Wijekoon discloses annealing a ruthenium seed layer through an annealing and/or plasma process to reduce or remove oxides and contaminants from a surface of the ruthenium [0010], [0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a forming gas anneal or plasma . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0258078 – Co seed copper filling with additives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795